Citation Nr: 9913933	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent following an original award of service connection for 
the residuals of a meniscectomy, left knee.

4.  Entitlement to an initial compensable evaluation 
following an original award of service connection for the 
resection of a first cervical rib with thoracic outlet 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1973 to June 1989.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, and subsequent decisions of the 
RO in Cleveland, Ohio.  By a rating decision issued in 
September 1996, the RO, in relevant part, denied entitlement 
to service connection for a right knee disorder, an anxiety 
disorder, a scar on the right hand, and a scar under the left 
arm.  The RO granted service connection for the postoperative 
residuals of a resection of the left first cervical rib for 
thoracic outlet syndrome, and evaluated that disability as 
non-compensable.  The RO also granted service connection for 
the residuals of a lateral meniscectomy, left knee, and 
evaluated that disability as 10 percent disabling.  The 
veteran disagreed with those determinations in November 1996, 
and submitted a timely substantive appeal in February 1997.  
Following submission of the substantive appeal, the veteran's 
claim file was transferred to the RO in Cleveland, Ohio.  

In his February 1997 substantive appeal, the veteran 
requested a hearing before the Board.  By statements from the 
veteran and from his representative submitted in August 1998, 
the veteran requested a Video Conference hearing before the 
Board.  A hearing by Video Conference was conducted before 
the undersigned Board member in December 1998, with the 
veteran testifying from Cleveland, Ohio.

The veteran submitted additional evidence after the case was 
transferred to the Board for appellate review.  He provided a 
valid written waiver of his right to review of that evidence 
by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304 (1998).

By a rating decision issued in June 1998, the Cleveland RO 
granted entitlement to service connection for a scar under 
the left arm.  The veteran was notified, in a June 1998 
supplement statement of the case (SSOC), of that grant of 
service connection, and of assignment of a noncompensable 
evaluation for that disability.  The SSOC also notified the 
veteran that he should submit a substantive appeal as to any 
"new issue."  However, he was not clearly notified that, 
because the award of service connection for a scar under the 
left arm was considered a complete grant of the benefit 
sought on appeal, the evaluation assigned for that disability 
was a new issue, requiring a separate notice of disagreement 
and substantive appeal.  The Board further notes that the 
procedural status of the claim for a scar under the left arm 
was not addressed in a July 1998 letter to the veteran which 
clarified the status of each of the other claims included in 
the February 1997 substantive appeal.  However, the June 1998 
assignment of a noncompensable evaluation for a scar under 
the left arm is not yet final.  The veteran may submit a 
timely disagreement with that evaluation prior to June 24, 
1999, receive a statement of the case (SOC), and thereafter 
submit a substantive appeal, either within 60 days after the 
RO issues the SOC, or prior to June 24, 1999, whichever comes 
first, or within a time period specified by the RO in 
writing, such as if the veteran requests an extension of 
time.  

During the pendency of this appeal, the veteran withdrew 
appeal of two issues.  By a written statement submitted in 
October 1997, the veteran withdrew appeal of assignment of a 
noncompensable initial evaluation following the grant of 
service-connection for a scar of the right hand.  At a 
December 1998 Video Conference hearing, the veteran requested 
withdrawal of the claim for service connection for hearing 
loss of the right ear.

Claims for service connection for sinusitis, hypertension, 
and a bilateral foot disorder have not yet been fully 
developed before the agency of original jurisdiction, and are 
therefore not ready for appellate review.  These claims are 
not before the Board on appeal at the time.  

The veteran's claims of entitlement to service connection for 
a psychiatric disorder, for a right knee disorder, and for a 
higher (compensable) initial evaluation following an original 
grant of service connection for thoracic outlet syndrome, are 
addressed in the REMAND appended to this decision.


FINDING OF FACT

The residuals of a meniscectomy, left knee, are currently 
manifested by subjective complaints of pain and buckling of 
the knee, use of a knee brace, and degenerative changes of 
the joint, but not by subluxation or ligamentous instability.


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for the 
residuals of a meniscectomy, left knee, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes  5010-5003, 5257 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation than the 10 percent initial evaluation currently 
assigned following initial grant of service connection for 
the residuals of a meniscectomy, left knee.  Service 
connection for that disability was first awarded in a 
September 1996 rating decision, and a 10 percent evaluation 
was assigned, based on the evidence in the service medical 
records.  The propriety of the September 1996 rating decision 
is the issue before the Board.  The veteran's claim for a 
higher initial evaluation following the grant of an original 
award of service connection remains well-grounded for 
purposes of 38 U.S.C.A. § 5107(a).  See Fenderson v. West, 
No. 96-947 (Jan. 20, 1999).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Evaluations of disability are based, 
as far as possible, upon the average impairment of earning 
capacity due to the disability as issue.  38 C.F.R. § 3.321.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of necessary structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.

Disabilities of the knee and leg are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The 
normal range of motion of knee is described at 38 C.F.R. § 
4.70, Plate II (0 to 140 degrees).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's service-connected left knee disability is 
currently evaluated under Diagnostic Code 5257, which 
provides the criteria for evaluation of "other" impairment 
of the knee.  Recurrent slight subluxation or lateral 
instability warrants a 10 percent evaluation.  Moderate 
impairment of a knee, with recurrent subluxation or lateral 
instability, warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment of a knee, with recurrent 
subluxation or lateral instability.

The service medical records disclose that the veteran 
underwent a left meniscectomy in 1974.  In-service clinical 
records thereafter reflect some continued left knee 
complaints, including notation of symptoms of grinding of the 
left knee, mild quadriceps atrophy, and minimal early 
degenerative joint disease.  However, no specific findings or 
complaints were noted at the time of periodic examinations.  
No service separation examination is associated with the 
claims file.  

The veteran testified, at his October 1997 personal hearing 
and his December 1998 Video Conference hearing, that he had 
continuous, burning pain in his left knee, even at rest.  He 
also testified that he wore a hinged knee brace, beginning in 
January 1997, issued by VA.  VA outpatient clinical records 
dated in September 1997 reflect that use of a knee brace was 
recommended.  VA clinical records dated from February 1997 to 
September 1997 reflect that the veteran complained of locking 
of the left knee.  Crepitus, but no ligamentous instability, 
was found.  

On VA examination conducted in September 1997, range of 
motion of the left knee was from zero degrees of extension to 
115 degrees of flexion.  Stability of the medial and 
collateral left knee ligaments were within normal limits.  
Lachman and drawer testing were normal.  The examiner 
concluded that the veteran had arthritis affecting the 
weight-bearing joints of the lower extremities, including the 
knees.  VA radiologic examination conducted in August 1998 
disclosed degenerative changes involving the left knee. 

The Board finds that, at most, left knee impairment due to 
instability or subluxation is mild.  The Board finds it 
particularly significantly that 1997 VA outpatient treatment 
records and the report of VA examination in September 1997 
disclose no instability of the left knee.  An evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5257, in the absence of objective medical evidence of 
subluxation or instability.

The Board has considered whether an increased evaluation in 
excess of 10 percent for left knee disability is warranted 
under any other diagnostic code.  Since a 10 evaluation is 
warranted for symptomatic residuals of removal of semilunar 
cartilage, under Diagnostic Code 5259, application of that 
diagnostic code would not result in an evaluation higher than 
the 10 percent already assigned.  

A 20 percent evaluation is available where there is 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  Diagnostic Code 
5258.  While there is occasional medical evidence of swelling 
of the left knee, such as the September 1997 VA examination 
report, which reflects that the veteran had "a trace amount 
of edema" around the left knee, this symptom was not noted 
frequently or consistently.  For example, no effusion in the 
left knee was noted on radiologic examination in August 1998.  
Although the veteran has complained of episodes of 
"locking," there is no objective medical evidence of 
subluxation or instability.  VA authorization of use of a 
knee brace is not evidence of the frequency of "locking" as 
to place in equipoise or warrant a 20 percent evaluation 
under either Diagnostic Code 5257 or 5258.  The medical 
evidence does not reflect frequent episodes of locking, pain, 
and effusion, so as to warrant a 20 percent evaluation under 
Diagnostic Code 5258.  

The veteran's left knee flexion, to 115 degrees, is limited, 
since normal flexion of the knee is to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  The veteran's left knee extension, 
to 0 degrees, is normal.  Id.  A 10 percent evaluation may be 
assigned where flexion is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Thus, even considering the 
evidence most favorable to the veteran, left knee flexion 
limited to 115 degrees is non-compensable.

Where a knee disability is rated under DC 5257, a separate 
rating for arthritis may be assigned under Diagnostic Code -
5010-5003 if additional disability is shown by the evidence.  
VAOPGCPREC 23-97 (1997).  In determining whether an 
additional disability exists for purposes of a separate 
rating, the veteran must, at a minimum, meet the criteria for 
a compensable rating.  Cf. Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997). 

Accordingly, the veteran may be eligible for an additional 
rating if he meets the criteria for a compensable rating 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion, which must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.

VA radiological findings in August 1998 revealed evidence of 
osteoarthritis of the left knee.  The evidence reflects pain 
on motion of the left knee, and objective findings of 
crepitus of the left knee, as well as complaints of swelling 
and objective evidence of a trace amount of edema.  These 
symptoms are not evaluated under the criteria of Diagnostic 
Code 5257.  Thus, in this case, evidence of additional 
disability is present.  The Board finds that a separate, 
compensable, 10 percent evaluation under Diagnostic Code 5003 
is warranted.

However, the Board finds no evidence to warrant an evaluation 
in excess of 10 percent under Diagnostic Code 5257 or in 
excess of 10 percent under Diagnostic Code 5003.  In 
particular, as described above, the veteran's complaints of 
pain on motion have been considered in determining that a 10 
percent evaluation under Diagnostic Code 5003, is 
appropriate.  Thus, an evaluation in excess of 10 percent 
under either diagnostic code on the basis of evidence of pain 
on motion is not warranted, since that evidence has been 
considered in assignment of the separate, compensable 
evaluation under Diagnostic Code 5003.  38 C.F.R. §§ 4.40, 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence to warrant an increased evaluation in excess of 
10 percent under Diagnostic Code 5257 or in excess of 10 
percent under DC 5010-5003 is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.


ORDER

An initial rating in excess of 10 percent for the residuals 
of a meniscectomy, left knee, under Diagnostic Code 5257, is 
denied, but a separate 10 percent evaluation for degenerative 
joint disease of the left knee is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

There is conflicting medical evidence of record as to whether 
the veteran has a current psychiatric disorder which is 
etiologically related to his service.  The report of a 
September 1997 VA examination linked the veteran's current 
adjustment disorder to response to physical illnesses, with 
"no indication of a pre-existing psychiatric condition."  
An October 1997 VA examination report, however, stated that 
the veteran has an adjustment disorder which is, at least in 
part, due to difficulty getting along with other people, and 
that the current obsessional traits "may have been 
generated" from anxiety about flying in service.  Further 
medical clarification and opinion is required to determine 
whether it is at least as likely as not that the veteran has 
a current psychiatric disorder manifested in or etiologically 
related to his service.

The veteran testified at his December 1998 Video Conference 
hearing that he had post-service treatment for a psychiatric 
disorder proximate to service.  It does not appear that these 
records have been associated with the claims file.  The Board 
also notes the veteran's contention, in his February 1997 
substantive appeal, that VA treatment records may not have 
been obtained from all VA facilities at which the veteran was 
treated.  The RO should take all necessary steps to obtain 
all relevant private and VA post-service medical records. 

At his December 1998 Video Conference hearing, the veteran 
testified that his physicians told him that his right knee 
problems were due to uneven weight-bearing caused by his 
service-connected left knee disability.  The veteran has not 
been notified that written evidence of these medical opinions 
is required to establish a well-grounded claim that he has a 
right knee disorder secondary to a service-connected left 
knee disability.  The veteran should be afforded the 
opportunity to submit written medical opinion as to the 
etiology of a right knee disorder prior to final appellate 
review of this claim.

The veteran testified that he currently had numbness from his 
left fingertips to just below his left shoulder.  The veteran 
testified that these symptoms were first manifested in 
service.  The Board notes that several possible etiologies 
for left arm symptoms were considered in service.  Thoracic 
outlet syndrome, for which the veteran has been granted 
service connection, was diagnosed.  However, additional 
diagnoses for the veteran's symptoms were considered in 
service and have been considered since service.  It does not 
appear that the veteran's compete service medical records or 
his complete VA medical records, to include a September 1997 
thoracic aortogram which disclosed a diminutive left radial 
artery, were considered at the time of the most recent VA 
examination of the left upper extremity.  

The Board also notes that the veteran's service medical 
records appear incomplete, as the last in-service clinical 
records are dated in 1987, but the veteran's service 
separation was in June 1989.  The RO should attempt to obtain 
additional service medical records, if available.  

The Board notes that, although the veteran was awarded 
service connection for thoracic outlet syndrome, he appears 
to be seeking service connection and an appropriate 
evaluation for left arm symptoms he claims were first 
manifested in service, variously diagnosed.  Although the RO 
apparently limited the veteran's claims, including the claim 
on appeal, to the issue of the appropriate evaluation for 
thoracic outlet syndrome, the Board finds that the veteran's 
contentions and claims are not so limited.  Further factual 
development, including medical examination, is required to 
determine whether the veteran currently has residuals of a 
left arm disorder manifested in service.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should again request the 
veteran's service personnel and medical 
records from the National Personnel 
Records Center (NPRC).  The RO should 
request that NPRC search for any and all 
records of the veteran's service, in 
particular, a service separation 
examination, clinical records for the 
period from July 1987 to June 1989, and 
any clinical records reflecting 
psychiatric assessment or treatment.  The 
NPRC should specifically be asked to 
state whether there are any available 
records of any type which have not been 
provided to the RO.

2.  The RO should ask the veteran to 
identify any relevant private post-
service medical evidence, including the 
names of private health care providers 
who have treated him for right knee or 
left arm disorders, or who treated him 
for a psychiatric disorder proximate to 
service.  The veteran should provide 
addresses and relevant dates of 
treatment.  

3.  The veteran should be offered the 
opportunity to submit other evidence of 
continuity of treatment of a psychiatric 
disorder following service, including 
such evidence as pharmacy records or 
other evidence of prescription refills.  
The veteran should also be offered the 
opportunity to identify any VA or 
military facility records of psychiatric 
treatment, including treatment proximate 
to service, not yet associated with the 
claims file.

4.  The veteran should be offered the 
opportunity to submit written medical 
opinion regarding the etiology of a right 
knee disorder or the relationship between 
a right knee disorder and service-
connected left knee disability.  

5.  The RO should obtain the veteran's 
current VA treatment records from October 
1997 to the present, with the exception 
of the August 1998 VA examination report, 
which is already of record.  

6.  The veteran should be afforded 
psychiatric examination by a panel of two 
psychiatrists.  The claims file and a 
complete copy of this Remand must be made 
available to and be reviewed by the 
examiners prior to examination of the 
veteran.  Any appropriate studies should 
be performed.  The examiners should 
determine the etiology and correct 
diagnosis of any psychiatric disability 
found to be present, and reconcile 
conflicting diagnoses or views as to 
etiology.  Following the examination and 
a review of the record, the examiners are 
requested to express an opinion as to the 
degree of medical probability, including 
whether it is at least as likely as not, 
that the veteran has a current 
psychiatric disorder which is causally 
related to service.   

7.  The evidence, including any new 
evidence obtained during additional 
development, should be reviewed to 
determine whether the veteran's claim for 
service connection for a right knee 
disorder, claimed as secondary to 
service-connected left knee disorder, is 
well-grounded.  If the veteran has 
submitted a well-grounded claim, any 
further development necessary, including 
VA examination, should be completed.  

8.  The veteran should be afforded 
appropriate specialty examinations to 
determine whether the veteran currently 
has residuals of a left upper extremity 
disorder which was manifested in service.  
Service medical records and post-service 
medical records, including records of a 
September 1997 thoracic arthrogram, 
should be reviewed by the examiner(s).  
The examiner(s) should provide an opinion 
as to the etiology of the veteran's 
current upper left extremity symptoms, if 
any are present, and should provide an 
opinion as to the probability, including 
whether it is at least as likely as not, 
that the veteran has a current left upper 
extremity disorder which was manifested 
in service or is etiologically related to 
service.  If the veteran has any current 
left upper extremity disorder which is 
etiologically related to service, 
including residuals of thoracic outlet 
syndrome, the symptoms and severity of 
such disorders or residuals should be 
described in detail.  

9.  Following completion of these 
actions, the RO should readjudicate the 
veteran's claims for the benefits sought 
on appeal.  If any decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond 
thereto.







The case should then be returned to the Board for further 
appellate consideration.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.






		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

